DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 requires a detection of a speed change between two sensor means/sensor discs.  However, how this is actually accomplished is not adequately disclosed.  First, the optical means disclosed to detect the two discs are not adequately described. The specification states:


	With this disclosure in mind, the first optical means is disclosed to be behind the connection means 19. However, the relationship to the optical mean and the first disc element is not disclosed or shown, this it is not clear how the supposed first optical means is able to measure anything.  For sake of examination, the examiner has assumed that there is a first optical means arranged with disc 16 in a similar fashion as optical means 18 is arranged around disc 17.  Even if this is the case, which it is not clearly disclosed or shown as such, then the specification states that the optical means determines a phase difference between the disc elements 16 and 17.  It is not clearly disclosed how the phase difference is related to the change in speed and thus one of ordinary skill in the art would not be able to detect a speed change between sensor elements depending on viscosity values as claimed based upon the disclosure as filed. The claims state that the optical means are adapted to detect the angular speed and the phase of rotation of the disc elements without ever stating how this is done or what adaptation is used to accomplish this. There are many factors to be considered when 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

In the instant application, there are no disclosed working examples that the present invention is improving upon that work in a similar fashion (Wands Factor G), while it is disclosed that speed can be determined based on viscosity values, how this is done or what specific adaptation is done in order to accomplish this is not disclosed and thus the amount of direction provided by the inventor is lacking (Wands Factor F) and the correlation between phase and speed and viscosity is not disclosed and thus the amount of experimentation needed by one of ordinary skill in the art would be very large in order to practice the invention as the applicant intended (Wands Factor H).  Since Claim 1 lacks an enabling disclosure to be performed by one of ordinary skill in the art, then claims 2-17, which depend either directly or indirectly from claim 1, lack an enabling disclosure as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over TOKYO KEIKI KK (S61149841; hereinafter referred to as the reference). The reference discloses that to calculate a phase difference accurately and to measure viscosity by connecting outputs of phase pulse generating means of two rotation detection plates provided on the rotating shaft and rotor shaft of a motor to a circuit which holds the output of an integration circuit and an up/down counter (Obtained from a machine translated purpose of the invention). 
With respect to claim 1, the reference discloses and illustrates a measuring device for viscometric analysis on a biological fluid, comprising a base frame (a base frame is not explicitly disclosed, however, nothing simply levitates in air, thus a frame to hold the components would be obvious to one of ordinary skill in the art.) and at least one support element (6) associated with said base frame, having an elongated shape and comprising a first portion and a second portion connected with one another by interposition of motion transmission means from said first portion to said second portion and respectively provided with: a first ending part is attached to the motor at an upper end) associable with motor means to set in rotation said support element around an axis of rotation; a second ending part opposite to said first ending part and positionable in 
With respect to claim 7, the device according claim 1, characterized by the fact that said disc elements (16, 17) are mutually coaxial as illustrated in figure 14.
With respect to claim 8, the device according to claim 1, characterized by the fact that said first disc element and said second disc element respectively comprise at least one slot (60, 62)., said optical means being adapted to detect the passage of said slot depending on said viscosity values as the slots are disclosed to be used to detect the phase values, which are in turn used to determine viscosity values.
With respect to claim 9, the device according to claim 1, characterized by the fact that said disc elements are operable in rotation around said axis of rotation (A) between: 
With respect to claim 10, the device according to claim 9, characterized by the fact that in said first operating configuration said slots are substantially aligned to each other, and in said second operating configuration said slots define a phase delay detected by said optical means, said phase delay depending on the shearing force acted by said fluid on said contact portion is disclosed as the reference discloses that the discs move at a velocity and different phases and when in contact with the liquid, there becomes a phase delay, this delay is representative of the viscosity of the liquid.
With respect to claim 11, the device according to claim 1, characterized by the fact that said second portion comprises a contact element (rotor 12) positionable on the surface of said fluid (measuring liquid is disclosed).
With respect to claim 12, the device according to claim 1, characterized by the fact that it comprises temperature control means for controlling the temperature of said fluid is disclosed since the problem to be solved states that in the conventional technique, since the measurement result can be obtained only once per rotation of the electric motor, when the user wants to obtain the viscosity change while changing the 
With respect to claim 13, the device according to claim 1, characterized by the fact that said collecting vessel  comprises a heating / cooling element and a temperature sensor for the feedback control of the temperature of said fluid is not explicitly disclosed, however, since the problem to be solved is to make measurements while the temperature changes, then it would be obvious to one of ordinary skill in the art to have a means to change the temperature of the fluid while also monitoring the fluid temperature in order to affect the temperature change in the way that is desired for the measurement results.
With respect to claim 14, the device according to claim 1, characterized by the fact that it comprises a holding base of said collecting vessel associated with said base frame and adjustment means for adjusting the height of said holding base is not explicitly disclosed or shown.  However, the components cannot simply levitate or float in air and thus a frame of some sort is obvious to one of ordinary skill in the art.  Further, adjusting the height of the vessel to come in contact with the rotor in order to make measurements of the fluid would be obvious to one of ordinary skill in the art so that the rotor can touch the fluid at a height or depth as needed.

With respect to claim 16, the device according to claim 15, characterized by the fact that said protection means comprise at least one box-shaped element which accommodates said motor means and acquisition and processing means of said viscosity values and in which said support element is at least partly contained, said contact element being arranged externally to said box-shaped element is not explicitly disclosed, however, the description is describing a basic housing structure that could contain all the elements of the viscometer, which would be well within the preview of one of ordinary skill in the art at the time of the invention to place the components into a housing.
With respect to claim 17, the device according to claim 16, characterized by the fact that it is operatively connected to remote processing means to process said viscosity values leaving said acquisition and processing means is illustrated by the phase detection circuit 26 or the AND circuit 126.
Response to Arguments






Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive. With respect to the 35 USC 112 rejection the applicant argues that the specification is enabling due to page 5, lines 25-27, page 7, lines 8-9, and page 9, lines 2-4.  The examiner disagrees.  Page 5, lines 25-27 discloses:” In other words, the optical means 18 are adapted to detect the characteristics of the rotation which differ from one another depending on the fluid viscosity values.” What does that even mean? An optical encoder can detect passes of slits in a disc. So while a number of rotations can be determined or the like, there is nothing in the disclosure that indicates how one of ordinary skill in the art can convert such values into viscosity values. Page 7, lines 8-9 are said to disclose: “The phase delay depends on the shearing force acted by the fluid 11 on the contact portion 75.” First, how is phase delay even measured? Second, how does one relate phase delay to shearing force?  The applicant never discloses this information. Page 9, lines 2-4 discloses:” In detail, the variations in the viscosity of the fluid 11 determine a shear force that counteracts the rotation of the second portion 4 and, therefore, of the contact portion 75.”
The examiner agrees that it is understood that if a contact portion is in contact with a fluid, that can cause some change in the rotational speed of the shaft attached to the contact portion, as the viscosity of the fluid will alter the shear force based on whatever the fluid viscosity is, as a thicker fluid should cause more shear force.  However, what the shear force is, would need to be measured, and there is no disclosure as to how that is measured. Since it is not disclosed how the shear force is measured, then how the phase delay is related to the shear force is also not disclosed. The applicant is throwing out three values: Viscosity, shear force, and phase delay, without giving any disclosure as to how they are related one to the other or how the system disclosed in the present invention measures any of those values.  For at least this reason, the applicant’s arguments are not persuasive. 
	With respect to the 35 USC 102 rejections, those arguments are moot because that is not the rejection being made at this time.  With respect to the 35 USC rejection, the applicant argues that the examiner does not show where Tokyo teaches or suggests each and every aspect of the invention, yet goes on to explain what is not shown via . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY T. FRANK
Examiner
Art Unit 2861



/JOHN FITZGERALD/Primary Examiner, Art Unit 2861